Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Applicant’s amendment filed on July 19, 2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claim 4-5, 11, 14-15 have been canceled.  Claims 16-20 have been added.  Claims 1-3, 6-10, 12-13 and 16-20 are pending.

Claims 1-3, 6-10, 12-13 and 16-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address New Grounds of Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority - maintained
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61395850 and 61426208, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure of these prior filed applications have been reviewed.  While each of these references teach components of the method, as claimed, none of these disclosures teach each and every component of the claim.  Specifically, while the disclosures of these applications include general teaching of multiple loci investigated, the only support for large numbers of loci or a plurality of loci (such as including at least 50 polymorphic sites, as claimed) is offered in the background and restatement of the state of the art.  This is not sufficient teaching to support the earliest priority dates claimed for the instant invention.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-10, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhallan et al. (US PgPub 20040137470; July 2004).
With regard to claim 1, Dhallan teaches a method for preparing a biological sample containing DNA from a first individual and a second individual, comprising: 
isolating cell-free DNA from the biological sample that comprises the DNA from the first individual and DNA from the second individual (paragraph 38-40, where circulating nucleic acid was extracted);
amplifying the isolated cell free DNA at a plurality of polymorphic loci, wherein the plurality of polymorphic loci comprises between 100 and 1000 polymorphic loci (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included), 
wherein the amplifying comprises amplifying the between 100 and 1000 polymorphic loci from the cell-free DNA isolated from the biological sample in a single reaction volume and (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included); 

With regard to claim 3, Dhallan teaches a method of claim 2, wherein the enrichment comprises: obtaining a plurality of target-specific primers designed to hybridize to regions of DNA upstream and downstream of the polymorphic loci; 
hybridizing the target specific primers to the DNA (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included); 
and amplifying the DNA using the polymerase chain reaction to form amplicons (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 7, Dhallan teaches a method of claim 1, wherein the polymorphic loci are SNP loci (see legend to Fig 1, 3, 4 and 5, for example, where SNPs are measured; see paragraphs 156-161).  
With regard to claim 8, Dhallan teaches a method of claim 7, wherein the polymorphic loci comprise SNP loci on chromosome 1 (paragraph 47, where all chromosomes are studied).  
With regard to claim 9, Dhallan teaches a method of claim 7, wherein the polymorphic loci comprise SNP loci on chromosome 2 (paragraph 47, where all chromosomes are studied).  
With regard to claim 10, Dhallan teaches a method of claim 7, wherein the polymorphic loci comprise SNP loci on chromosome 3 (paragraph 47, where all chromosomes are studied).  
With regard to claim 16, Dhallan teaches a method of claim 1, wherein the cell-free DNA comprises DNA from a fetus (paragraph 3 and 44, where the sample is a fetus).  
With regard to claim 17, Dhallan teaches a method of claim 1, wherein the biological sample is a blood sample (paragraph 44, where sample sources include blood).  

With regard to claim 17, Dhallan teaches a method of claim 1, wherein the biological sample is a blood sample (paragraph 44, where sample sources include blood).  
With regard to claim 19, Dhallan teaches a method of claim 1, wherein the distinct primers are configured to target the polymorphic loci via hybridization (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).  
With regard to claim 20, Dhallan teaches a method of claim 1, wherein the distinct primers comprise PCR primers (paragraph 269, where multiplex primer sets are used; where more than 250 primer sets are included).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2, 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan et al. (US PgPub 20040137470; July 2004) as applied over claims 1, 3, 7-10, 16-17 and 19-20 above and further in view Oeth et al. (US Patent 8173370; May 2012).
With regard to claim 2, Oeth teaches a method of claim 1, wherein the method further comprises enriching the DNA in the sample at a plurality of polymorphic loci prior to the amplifying step (col. 1 lines 58-65; col. 20, lines 45-62, where cell-free DNA is extracted from maternal plasma).  
With regard to claim 6, Oeth teaches a method of claim 2, further comprising preferentially enriching the DNA at a plurality of loci to minimize an average degree of allelic bias, wherein the enrichment results in that average degree of allelic bias (col. 1 lines 58-65; col. 20, lines 45-62, where cell-free DNA is extracted from maternal plasma).  
With regard to claim 12, Oeth teaches a method of claim 1, wherein the plurality of polymorphic loci comprises at least 200 polymorphic loci, wherein the amplifying comprises amplifying the at least 200 polymorphic loci from the cell-free DNA isolated from the biological sample in a single reaction volume (col. 17, lines 42 to col. 18, line 2). 
With regard to claim 13, Oeth teaches a method of claim 1, wherein sequencing comprises high-throughput sequencing (col. 19-20).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Dhallan to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhallan et al. (US PgPub 20040137470; July 2004) as applied over claims 1, 3, 7-10, 16-17 and 19-20 above and further in view Kuhn et al. (Nucleic Acids Research, 2002, 30(2):574-580).
With regard to claim 18, Kuhn teaches a method of claim 1, wherein the distinct primers are circularizing probes (Abstract, Figure 1).  
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10, 12-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rava et al. (US PgPub 20120270739; October 2012) teaches analysis of polymorphic loci in a mixed sample.

Conclusion
No claims allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM